Exhibit 10.74


CORNING INCORPORATED
2010 EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS




RESTRICTED STOCK UNIT GRANT NOTICE


Capitalized terms not specifically defined in this Restricted Stock Unit Grant
Notice (the "Grant Notice") have the meanings given to them in the Corning
Incorporated (the "Company") 2010 Equity Plan for Non-Employee Directors (as
amended from time to time, the "Plan").


The Company has granted to the participant listed below ("Participant") the
Restricted Stock Units described in this Grant Notice (the "RSUs"), subject to
the terms and conditions of the Plan and the Restricted Stock Unit Agreement
attached as Exhibit A (the "Agreement"), both of which are incorporated into
this Grant Notice by reference.


Participant:
 
 
Grant Date:
 
 
Service Commencement Date:
 
 
Number of RSUs:
 
 
Vesting Commencement Date:
 
 
Vesting Schedule:
[1/12 of the Shares subject to the RSU shall vest at the end of each full month
following the Service Commencement Date, subject to the terms of the Agreement.]
         
IN WITNESS WHEREOF, this Grant Notice has been duly executed by the Company.
   
CORNING INCORPORATED
             
By:
       
Name:
       
Title:
                   






--------------------------------------------------------------------------------

Exhibit A


RESTRICTED STOCK UNIT AGREEMENT


Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.


ARTICLE I.
GENERAL


1.1            Award of RSUs and Divident Equivalents.
 
(a)            The Company has granted the RSUs to Participant effective as of
the grant date set forth in the Grant Notice (the "Grant Date").  Each RSU
represents the right to receive one Share or, at the option of the Company, an
amount of cash, in either case, as set forth in this Agreement.  Participant
will have no right to the distribution of any Shares or payment of any cash
until the tmie (if ever) the RSUs have vested.
 
(b)            The Company hereby grants to Participant, with respect to each
RSU, a Dividend Equivalent (as defined below) for ordinary cash dividends paid
to substantially all holders of outstanding Shares with a record date after the
Grant Date and prior to the date the applicable RSU is settled, forfeited or
otherwise expires.  Each "Dividend Equivalent" entitles Participant to receive
the equivalent value of any such ordinary cash dividends paid on a single Share.
     
1.2            Incorporation of Terms of Plan.  The RSUs are subject to the
terms and conditions set forth in this Agreement and the Plan, which is
incorporated herein by reference.  In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control, except with respect
to the payment of Dividend Equivalents.
     
1.3            Unsecured Promise.  The RSUs and Dividend Equivalents will at all
times prior to settlement represent an unsecured Company obligation payable only
from the Company's general assets.



ARTICLE II.
VESTING; FORFEITURE AND SETTLEMENT


2.1            Vesting; Forfeiture.
     
(a)            The RSUs will vest according to the vesting schedule in the Grant
Notice except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. In the event of
Participant's ceases to be a Director for any reason (a "Termination of
Service"), all unvested RSUs will immediately and automatically be cancelled and
forfeited, except as otherwise determined by the Committee or set forth below.
     
(b)            Notwithstanding any contrary provision of this Agreement, in the
event of a Change of Control, all unvested RSUs will vest in full immediately
prior to the Change of Control.  For purposes of this Agreement, "Change of
Control" shall mean an event that is a "change in control event," as defined in
U.S. Treasury Regulation Section 1.409A-3(i)(5) and that also falls within one
of the following circumstances.
     
(i)            an offerer (other than the Company) purchases Shares pursuant to
a tender or exchange offer for such shares;
       
(ii)            any person (as such term is used in Sections 13(d) and 14(d) (2)
of the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner, directly or indirectly, of the Company's securities representing 50% or
more of the combined voting power of the Company's then outstanding securities;
       
(iii)            the membership of the Board changes as the result of a
contested election or elections, such that a majority of the individuals who are
directors at any particular time were initially placed on the Board as a result
of such a contested election or elections occurring within the previous two
years;

 

--------------------------------------------------------------------------------





(iv)            the consummation of a merger in which the Company is not the
surviving corporation; or
       
(v)            a sale or disposition of all or substantially all of the
Company's assets.
       
2.2            Settlement.
 
(a)            Participant's vested RSUs will be distributed in Shares (either
in book-entry form or otherwise) or, at the option of the Company, paid in an
amount of cash as set forth in Section 2.2(b), in either case, on the earliest
to occur of the following dates:
 
(i)            the date of the occurrence of a Change of Control; or
       
(ii)            subject to Section 2.2(c), in the seventh month following the
date of Participant's separation from service (as defined in Section 409A)  for
any reason or death; provided, that if Participant has made a distribution
election that applies to amounts allocated to Participant's Restricted Stock
Unit Account under the Company's Deferred Compensation Plan for Directors for
the same calendar year in which the Grant Date occurs and the timing of such
election does not cause the RSUs to violate Section 409A of the Code ("Section
409A"), then such distribution election shall also apply to the RSUs and the
Shares (or cash) distributed from the RSUs shall be made in a lump sum or in
installments as may have been elected by Participant.
       
(b)            In the event that the Company elects to make payment of
Participant's RSUs in cash, the amount of cash payable with respect to each RSU
shall be equal to the closing price of a Share on the New York Stock Exchange
("Fair Market Value") on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.2(a).  All distributions
made in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash in an amount equal to the value of
such fractional share determined based on the Fair Market Value as of the date
immediately preceding the date of such distribution.
   
(c)            Notwithstanding any provisions of this Agreement or the Plan to
the contrary, the time of distribution of the RSUs under this Agreement may not
be changed except as may be permitted by the Committee in accordance with
Section 409A of the Code and the applicable Treasury Regulations promulgated
thereunder.



ARTICLE III.
OTHER PROVISIONS


3.1            Adjustments.  Participant acknowledges that the RSUs, the Shares
subject to the RSUs and the Dividend Equivalents are subject to adjustment,
modification and termination in certain events as provided in this Agreement and
the Plan.
     
3.2            Taxes.  Participant acknowledges that Participant is ultimately
liable and responsible for all taxes owed in connection with the RSUs and the
Dividend Equivalents.  Neither the Company nor any subsidiary makes any
representation or undertaking regarding the taxes that may arise in connection
with the awarding, vesting or payment of the RSUs or the Dividend Equivalents or
the subsequent sale of Shares.
     
3.3            Notices.  Any notice to be given under the terms of this
Agreement to the Company must be in writing and addressed to the Company in care
of the Company's Secretary at the Company's principal office or the Secretary's
then-current email address or facsimile number.  Any notice to be given under
the terms of this Agreement to Participant must be in writing and addressed to
Participant at Participant's last known mailing address, email address or
facsimile number in the Company's personnel files.  By a notice given pursuant
to this Section, either party may designate a different address for notices to
be given to that party.  Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.
 
3.4            Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement
 
3.5            Conformity to Securities Laws.  Participant acknowledges that the
Plan, the Grant Notice and this Agreement are intended to conform to the extent
necessary with all applicable laws and, to the extent applicable laws permit,
will be deemed amended as necessary to conform to applicable laws.




--------------------------------------------------------------------------------





3.6            Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement will
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth in the Plan, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
     
3.7            Entire Agreement.  The Plan, the Grant Notice and this Agreement
(including any agreements referenced herein) constitute the entire agreement of
the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof.
     
3.8            Agreement Severable.  In the event that any provision of the
Grant Notice or this Agreement is held illegal or invalid, the provision will be
severable from, and the illegality or invalidity of the provision will not be
construed to have any effect on, the remaining provisions of the Grant Notice or
this Agreement.
     
3.9            Limitation on Participant's Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and may not be construed as creating a trust.  Neither the Plan nor any
underlying program, in and of itself, has any assets.  Participant will have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents, and rights no greater than the right to receive cash or
the Shares as a general unsecured creditor with respect to the RSUs and Dividend
Equivalents, as and when settled pursuant to the terms of this Agreement.
     
3.10            Not a Contract of Employment.  Nothing in the Plan, the Grant
Notice or this Agreement confers upon Participant any right to continue in the
employ or service of the Company or any subsidiary or interferes with or
restricts in any way the rights of the Company and its subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without cause.





* * * * *